DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 16, 2021 and May 27, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the user" in lines 3, 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the user" in lines 3, 4 and  6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user" in lines 2, 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the user" in lines 4, 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the user" in lines 2, 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-8, 13-14, 16-17 and 20 are rejected for being dependent of rejected claims 1, 10 and 18

















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (US 2017/0339338 A1).
As to claim 1, Gordon discloses a system [FIG. 2], comprising: 
a sensing module [Sensor data analysis Module 204 on FIG. 2] configured to collect physiological information from a user [“Sensor data analysis module 204 receives sensor data from sensing device 104, and analyzes the received sensor data to determine an emotional or cognitive state of the user.” Paragraph 0032]; 
an audio input device [Microphone 108 on FIG. 1] configured to capture auditory content that is in an environment proximate the user [“As another example, microphone 108 may be implemented as a component of a device worn or carried by the user.” Paragraph 0024]; and 
one or more processors [Paragraph 0071] configured to: determine that a user has entered a state of inwardly focused attention [Cognitive state] based on first physiological information collected from the user [“Sensor data analysis module 204 receives sensor data from sensing device 104, and analyzes the received sensor data to determine an emotional or cognitive state of the user.” Paragraph 0032]; and 
in response, record the auditory content captured by the audio input device [“Recording module 206 determines, based on the data indicating the emotional or cognitive state of the user, whether or not to record a video segment. In an example, recording module 206 may be configured to initiate recording a video segment based on a change in the user's emotional or cognitive state.” Paragraph 0033]. 

As to claim 2, Gordon discloses the system of claim 1, wherein: the system further comprises an audio output device configured to deliver the recorded auditory content to the user [Paragraph 0178]; and 
the one or more processors are further configured to: determine that the user has exited the state of inwardly focused attention based on second physiological information collected from the user [Paragraph 0034]; and 
cause the audio output device to playback the recorded auditory content to the user [Paragraph 0029].

As to claim 3, Gordon discloses the system of claim 2, further comprising a head-worn component, wherein the audio output device is disposed in the head-worn component [Paragraph 0023].  

As to claim 4, Gordon discloses the system of claim 1, wherein the one or more processors are further configured to modify the recorded auditory content after recording [Paragraph 0021]. 

As to claim 5, Gordon discloses the system of claim 4, wherein the one or more processors are configured to modify the captured auditory content by at least one of performing a signal processing operation on the captured auditory content [The examiner chooses one option, Paragraph 0021].  

As to claim 8, Gordon discloses the system of claim 1, further comprising a head-worn component, wherein at least one sensor of the sensing module is disposed in the head-worn component [Paragraph 0023].  

As to claim 9, Gordon discloses the system of claim 1, wherein the one or more processors are further configured to: prior to causing the audio input device to capture the auditory content, determine there is audible speech content in the environment proximate the user; and based on the audible speech content, enable capturing of the auditory content [Paragraph 0027].  




As to claim 10, Gordon discloses a method [Paragraph 0021], comprising: collecting first physiological information [Physiologically monitor a user] with a sensor [104 on FIG. 1] included in a head-worn device [Head-mounted display] that is worn by the user [“Sensing device 104, camera 106, microphone 108, and recording device 110 may be implemented as a single device. For example, sensing device 104, camera 106, microphone 108, and recording device 110 may be implemented as a single, wearable device, such as head-mounted display (HMD) device 112. The sensing device 104 can be any device or combination of devices configured to physiologically monitor a user 114.” Paragraphs 0023 and 0025];
capturing auditory content [Audio data] that is in an environment proximate the user via an audio input device [Microphone 108 on FIG. 1] included in the head-worn device [Paragraph 0031]; 
determining that the user has entered a state of inwardly focused attention [Emotional state] based on the first physiological information [“Sensor data analysis module 204 receives sensor data from sensing device 104, and analyzes the received sensor data to determine an emotional or cognitive state of the user” Paragraph 0032]; and 
in response, recording the auditory content captured by the audio input device [“Recording module 206 may be configured to initiate recording a video segment based on a change in the user's emotional or cognitive state.” Paragraph 0033].

As to claim 11, see claim 2’s rejection. 

As to claim 12, Gordon discloses the method of claim 11, wherein the audio output device is further configured to playback the recorded auditory content to the user privately [Paragraph 0059]. 

As to claim 13, see claim 4’s rejection. 

As to claim 14, see claim 5’s rejection. 

As to claim 18, Gordon discloses one or more non-transitory computer readable media storing instructions that, when executed by one or more processors [Paragraph 0072], cause the one or more processors to perform the steps of: See claim 10’s rejection for the rest of the limitations.

As to claim 19, see claim 2’s rejection.

As to claim 20, see claim 4’s rejection.




Allowable Subject Matter
Claims 6-7 and 15-17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 12, 2022